FILED
                            NOT FOR PUBLICATION                             DEC 21 2017

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-15913

               Plaintiff - Appellee,             D.C. Nos.    4:15-cv-02778-PJH
                                                              4:14-cr-00484-PJH
  v.

MANUEL VEGA,                                     MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Phyllis J. Hamilton, Chief Judge, Presiding

                           Submitted December 18, 2017**

Before:        WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

       Manuel Vega appeals from the district court’s judgment denying his 28

U.S.C. § 2255 motion challenging his sentence for being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g). We have jurisdiction under 28 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 2253. We review the denial of a section 2255 motion de novo, see United States

v. Reves, 774 F.3d 562, 564 (9th Cir. 2014), and we affirm.

          Vega’s section 2255 motion alleged that trial counsel was ineffective for

failing to argue that Vega’s prior conviction under California Health & Safety

Code section 11378 was not a predicate controlled substance offense under

U.S.S.G. § 2K2.1(a). In rejecting this claim, the district court concluded that

section 11378 is a divisible statute, applied the modified categorical approach, and

held that counsel was not constitutionally deficient because Vega’s prior

conviction properly subjected him to a base offense level of 20 under U.S.S.G.

§ 2K2.1(a)(4). Because this court recently reaffirmed that section 11378 is

divisible, see United States v. Ocampo-Estrada, 873 F.3d 661, 668 (9th Cir. 2017),

the district court correctly concluded that Vega is not entitled to section 2255

relief.

          AFFIRMED.




                                             2                                     16-15913